DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 11/22/2021, is acknowledged.  
Claims 1-3, 17, 19, 21-22, 25, 29-32 and 70 are pending in this action.  Claims 13, 23-24, 69 have been cancelled.  Claims 4-12, 14-16, 18, 20, 26-28 and 33-68 have been cancelled previously.  Claims 1-2, 17, 19, 21-22, 25, 30-31 have been amended.  New claim 70 has been added.  No new matter was added.  Claims 1-3, 17, 19, 21-22, 25, 29-32 and 70 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/CA2017/050036, filed January 11, 2017, which claims benefit of provisional U.S. Application No. 62/277,286, filed January 11, 2016.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a 
Delete claim 17 and substitute therefor ---Claim 17.  The method according to claim 1, wherein a source of said actinic light is positioned over an area to be treated, and wherein the source of actinic light is selected from the group consisting of a halogen lamp, a light-emitting diode lamp, a plasma arc lamp and a laser.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as a method of treating skin/soft tissues phlegmon wound having a resistant microbial infection by applying to said phlegmon wound a biophotonic composition and actinic light as instantly claimed.  Applicant teaches that said method can be used to treat resistant microbial infections of phlegmon wounds without the use of antibiotics or antimicrobial agents.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 17, 19, 21-22, 25, 29-32 and 70 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615